DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 15-16 in the reply filed on 12/9/2020 is acknowledged.  Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/9/2020.

Claim Objections
Claim 16 is objected to under 37 CFR 1.75(c) as being in improper form because a claim reference should refer to other claims in the alternative only.  See MPEP § 608.01(n).  In this instance, claim 16 refers to the reactor of claim 13 and the device of claim 1 and therefore is cumulative claiming and such cumulative claiming (e.g., "A machine according to claims 3 and 4, further comprising ---") is not permitted.  See also, 35 USC 112(e) stating “A claim in multiple dependent form shall contain a reference, in the alternative only, to more than one claim previously set forth and then specify a further limitation of the subject matter claimed. A multiple dependent claim shall not serve as a basis for any other multiple dependent claim. A multiple dependent claim shall be construed to incorporate by reference all the limitations of the particular claim in relation to which it is being considered.” (Emphasis added by examiner). Accordingly, the claim 16 not been further treated on the merits.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 20090324847 by Choi et al.
Claim 15:  Choi discloses a method for preventing plasma formation in a gas circulation device for conveying a gas to a chemical vapor deposition reactor (Figure 1 and accompanying text, abstract), comprising a conduit with a first end opening into said reactor while being polarized at a radio frequency potential (Figure 4 and accompanying text) and a second end electrically polarized at a reference potential, i.e. ground, said method further comprising locally applying at least one determined electrical potential to the conduit between the first and the second end, so as to locally polarize the gas in said conduit at an intermediate electrical potential between the radiofrequency potential and the ground potential (0030-0031, voltage drop across the gas conduit to prevent parasitic plasma generation).   Here, Choi discloses .   

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5362526 by Wang et al.
Claim 15:  Wang discloses a method for preventing plasma formation in a gas circulation device for conveying a gas to a chemical vapor deposition reactor (Figure 2 and accompanying text, column 13, line 55-column 17, line 20), comprising a conduit with a first end opening into said reactor while being polarized at a radio frequency potential (driven connector 122) and a second end electrically polarized at a reference potential, i.e. ground connector, (see figure 12 and 13A-C and accompanying text), said method further comprising locally applying at least one determined electrical potential to the conduit between the first and the second end, so as to locally polarize the gas in said conduit at an intermediate electrical potential between the radiofrequency potential and the reference potential (column 15, lines 45-68).   Here, Wang discloses applying an intermediate electrical potential between the two potentials by providing a constant voltage gradient element along the surface to apply a constant electric potential gradient from ground to RF voltage applied.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID P TUROCY/             Primary Examiner, Art Unit 1718